Case 19-00730-5-JNC      Doc 718 Filed 03/10/20 Entered 03/10/20 14:50:55      Page 1 of 5

 SO ORDERED.

 SIGNED this 10 day of March, 2020.




                                        _____________________________________________
                                        Joseph N. Callaway
                                        United States Bankruptcy Judge
 ___________________________________________________________________


                    UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                          GREENVILLE DIVISION

 IN RE:                                    )
                                           )          Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1,               )
 LLC, d/b/a WASHINGTON COUNTY              )          Chapter 11
 HOSPITAL, et al.                          )
                                           )
             Debtors.                      )
 __________________________________________)

            CONSENT ORDER RESOLVING INTERNAL REVENUE
          SERVICE’S MOTION TO COMPEL OR, ALTERNATIVELY, TO
                       CONVERT/DISMISS CASES

        THIS CAUSE comes on to be heard before the Court upon the Motion to
 Compel Debtors through Trustee to File Pre-Petition Tax Returns and to Pay
 Delinquent Post-Petition Withholding Taxes or, Alternatively, to Convert/Dismiss
 such Cases [D.E. 630] filed by the United States Attorney for the Eastern District of
 North Carolina, on behalf of the Internal Revenue Service (“IRS”). The IRS’s motion
 is set for a hearing before the Court on March 11, 2020. The IRS and the Trustee
 agreed to resolve this matter on the terms set forth herein, to which the Bankruptcy
 Administrator has no objection.

       After having reviewed the record in this case and with the consent of the
 parties, the Court HEREBY ORDERS as follows:




                                           1
Case 19-00730-5-JNC    Doc 718 Filed 03/10/20 Entered 03/10/20 14:50:55        Page 2 of 5




       1.    Chapter 11 bankruptcy petitions were filed in connection with the
 various Debtors in this jointly administrated case on or after February 19, 2019. 1

                           Pre-Petition Federal Tax Returns

        2.    The IRS filed the following proofs of claim in these cases relating to pre-
 petition taxes owed by Debtors: (a) CAH 1- $1,611,257.50 [Claim No. 18-2]; (b) CAH
 2-$812,212.50 [Claim No. 8-1]; (c) CAH 3-$1,129,754.09 [Claim No. 29-3]; (d) CAH 6-
 $866,485.75 [Claim No. 4-2]; (e) CAH 7-$1,118,481.95 [ Claim No. 6-3]; (f) CAH 12-
 $836,203.78 [Claim No. 54-2]; and (g) CAH 16-$869,124.58 [Claim No. 11-4]. Nearly
 all these claims relate to unpaid federal employment taxes and are based on
 estimates made by the IRS due to unfiled pre-petition returns (the “Pre-Petition
 Returns”).

        3.     The Trustee acknowledges that he is responsible for complying with
 Section 1106(a)(6) of the Bankruptcy Code by furnishing, without personal liability,
 such information as may be required by the IRS with respect to the Pre-Petition
 Returns, in light of the condition of the Debtors’ books and records and the
 availability of such information. To that end, the Trustee will provide copies of all of
 the Pre-Petition Returns, via overnight mail, to Insolvency Section, Internal Revenue
 Service, Attn: Debra Harris, 4905 Koger Boulevard, Mail Stop 9, Greensboro, North
 Carolina 27407, on or before March 20, 2020.

                           Post-Petition Federal Tax Returns

       4.     The Trustee acknowledges that he is responsible for ensuring that
 proper post-petition tax filings are made for the Debtors in these Chapter 11 cases
 and will provide signed originals of such returns, via overnight mail, to Insolvency
 Section, Internal Revenue Service, Attn: Debra Harris, 4905 Koger Boulevard, Mail
 Stop 9, Greensboro, North Carolina 27407, on or before March 20, 2020.

        5.    On December 26, 2020, the IRS filed administrative claims of

       1The  Debtors in these jointly administered cases include: (i) CAH Acquisition
 Company #1, LLC, Case No. 19-00730-5-JNC (Washington County, NC); (ii) CAH Acquisition
 Company #2, LLC, Case No. 19-01230-5-JNC (Oswego, KS); (iii) CAH Acquisition Company
 #3, LLC, Case No. 19-01180-5-JNC (Horton, KS); (iv) CAH Acquisition Company 6, LLC,
 Case No. 19-01300-5-JNC (I-70 Community Hospital); (v) CAH Acquisition Company 7, LLC,
 Case No. 19-01298-5-JNC (Prague, OK); (vi) CAH Acquisition Company 12, LLC, Case No.
 19-01697-5-JNC (Fairfax, OK); and (vii) CAH Acquisition Company #16, LLC, Case No. 19-
 01227-5-JNC (Haskell, OK).
                                            2
Case 19-00730-5-JNC    Doc 718 Filed 03/10/20 Entered 03/10/20 14:50:55       Page 3 of 5




 $160,171.84 against CAH 1 [Claim No. 81-1] and of $26,999.03 against CAH 3 [Claim
 No. 69-1]. The administrative claims cover delinquent taxes owed for post-petition
 periods and were computed based on Form 941 returns filed by the Trustee. Based
 on a review on the records of CAH 1 and CAH 3, the Trustee is considering filing
 amended Form 941 tax returns for such periods. The Trustee agrees that signed
 copies of any amended returns shall be sent, via overnight mail, to Insolvency Section,
 Internal Revenue Service, Attn: Debra Harris, 4905 Koger Boulevard, Mail Stop 9,
 Greensboro, North Carolina 27407, on or before March 20, 2020.

       6.    The Trustee is in the process of finalizing Form 941 tax returns due from
 CAH 1 and CAH 3 for the last quarter of 2019 and Form 940 tax returns due from
 CAH 1 and CAH 3 for the 2019 tax year. The Trustee agrees that signed copies of
 such returns shall be sent, via overnight mail, to Insolvency Section, Internal
 Revenue Service, Attn: Debra Harris, 4905 Koger Boulevard, Mail Stop 9,
 Greensboro, North Carolina 27407, on or before March 20, 2020.

          7.   To the extent the Trustee determines that a Debtor is not required to
 file a tax return for a post-petition period, the Trustee shall provide the IRS with a
 tax return for such period reflecting zero tax owed and provide signed copies of such
 “zero-tax return,” via overnight mail, to Insolvency Section, Internal Revenue
 Service, Attn: Debra Harris, 4905 Koger Boulevard, Mail Stop 9, Greensboro, North
 Carolina 27407, on or before March 20, 2020.

                        Post-Petition Delinquent Federal Taxes

        8.    The Trustee agrees that the delinquent post-petition taxes set forth in
 Claim No. 81-1 made against CAH 1, plus interest and penalty through to the date of
 payment, shall be paid in full from the proceeds of the sale of CAH 1’s assets,
 including, without limitation, Washington County Hospital. Such payment shall be
 made by check payable to the “Internal Revenue Service” and make reference in the
 memo line to CAH 1 and the tax periods in question. The check shall be mailed, via
 overnight mail, Insolvency Section, Internal Revenue Service, Attn: Debra Harris,
 4905 Koger Boulevard, Mail Stop 9, Greensboro, North Carolina 27407.

        9.     The Trustee agrees that the delinquent post-petition taxes set forth in
 Claim No. 69-1 made against CAH 3, plus interest and penalty through to the date of
 payment, shall be paid in full from the proceeds of the sale of CAH 3’s assets,
 including, without limitation, Horton Community Hospital. Such payment shall be
 made by check payable to the “Internal Revenue Service” and make reference in the
 memo line to CAH 3 and the tax periods in question. The check shall be mailed, via
 overnight mail, to Insolvency Section, Internal Revenue Service, Attn: Debra Harris,

                                           3
Case 19-00730-5-JNC    Doc 718 Filed 03/10/20 Entered 03/10/20 14:50:55     Page 4 of 5




 4905 Koger Boulevard, Mail Stop 9, Greensboro, North Carolina 27407.

       10.    The Trustee is in the process of finalizing Form 941 tax returns due
 from CAH 1 and CAH 3 for the last quarter of 2019 and Form 940 tax returns due
 from CAH 1 and CAH 3 for the 2019 tax year and will mail the originally signed
 returns, via overnight mail, to Insolvency Section, Internal Revenue Service, Attn:
 Debra Harris, 4905 Koger Boulevard, Mail Stop 9, Greensboro, North Carolina,
 North Carolina 27407, on or before March 20, 2020.

         11. The parties agree that a failure of the Trustee to comply with any term
 of this Consent Order shall constitute default under the terms of this Consent Order
 and the IRS may bring the matter before the Court on 14 days’ notice where the Court
 may consider conversion, dismissal, or other appropriate sanctions.


 CONSENTED TO AND ACCEPTED:

 ROBERT J. HIGDON, JR.
 United States Attorney

 /s/ Dennis M. Duffy
 DENNIS M. DUFFY
 Assistant United States Attorney
 150 Fayetteville Street, Suite 2100
 Raleigh, NC 27601
 Telephone: (919) 856-4530
 dennis.duffy@usdoj.gov
 N.C. Bar No. 27225
 ATTORNEY FOR IRS

 WALDREP LLP

 /s/ Thomas W. Waldrep, Jr.
 THOMAS W. WALDREP, JR.
 Waldrep LLP
 101 South Stratford Road, Suite 210
 Winston-Salem, NC 27104
 Telephone: (336) 717-1440
 notice@waldrepllp.com
 N.C. Bar No. 11135
 CHAPTER 11 TRUSTEE

                                          4
Case 19-00730-5-JNC   Doc 718 Filed 03/10/20 Entered 03/10/20 14:50:55   Page 5 of 5




 No Objection

 U.S. BANKRUPTCY ADMINISTRATOR

 /s/ Marjorie K. Lynch
 Marjorie K. Lynch
 U.S. Bankruptcy Administrator
 434 Fayetteville Street, Ste. 640
 Raleigh, NC 27601
 Telephone: (919) 334-3885
 Email: marjorie_lynch@nceba.uscourts.gov

                                END OF DOCUMENT




                                        5
